Case 19-14882-jkf    Doc 37   Filed 10/28/19 Entered 10/28/19 12:27:58   Desc Main
                              Document      Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                       :        Chapter13
Anthony J. Costanzo
Kimberly A. Katchen-Costanzo

      (DEBTOR)                  :     Bankruptcy No. 19-14882JKF13

PRE-CONFIRMATION CERTIFICATION OF COMPLIANCE WITH POST PETITION
OBLIGATIONS IN ACCORDANCE WITH 11 U.S.C. SECTION 1325(a)(8) AND (a)(9)

I, Michael A. Cibik, Esquire upon my oath according to law, hereby certify as
follows in connection with the confirmation hearing scheduled for 11/20/2019, in
the above-referenced case:

      1. The above-named debtor(s) is/are current with all post-petition
          obligations.

      2. The above-named debtor(s) has/have paid all post-petition amounts
          that are required to be paid under any and all Domestic Support
          Obligations.

      3. The above-named debtor(s) has/have filed all applicable Federal,
          State, and local tax returns, as required by 11 U.S.C. Section 1308.

      4. It the confirmation hearing date scheduled above is adjourned for any
          reason, and the information herein changes, an updated Certification
          will be provided to the standing trustee prior to any subsequent
          Confirmation hearing date.

      5. If this Certification is being signed by counsel of debtor(s), counsel
          certifies that debtor(s) was/were duly questioned about the statements
          in this Certification and supplied answers consistent with this
          Certification.


October 28, 2019                      BY:__________s/________________
                                               Michael A. Cibik, Esquire
                                               Cibik & Cataldo, P.C.
